 In the Matter of TENNESSEE COAL, IRON AND RAILROAD COMPANY,OPEN HEARTH DEPT. OF ENSLEY WORKSandBROTHERHOOD OFLOCOMOTIVE FIREMEN AND ENGINEMENCase No. R-3344.-Decided March 10, 1942Jurisdiction:steelmanufacturing and fabricating industry.Unit Appropriate for Collective Bargaining:unit confined to engineers, firemen,and hostlers on intra-departmental railway in Open Hearth Department of oneplant of six-plant management unit of steel millsheldinappropriate,wherework of such employees identified them closely with production employees;integrated nature of steel operations and history of industrial organization andbargaining within the Company and the steel industry generally considered aspersuasive factors.Practice and Procedure:petition dismissed where no appropriate unit withinscope of petition.Mr. Borden Burr,of Birmingham, Ala., for the Company.Mr. William C. Lash,of Cleveland, Ohio, for the Brotherhood.Mr. C. M. Bloomfield,of Fairfield, Ala., for the United.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn July 3, 1941, Brotherhood of Locomotive Firemen and Engine-for the Tenth Region (Atlanta, Georgia) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Tennessee Coal, Iron and Railroad Company, OpenHearth Dept. of Ensley Works, Birmingham, Alabama, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On November 21,1941, the National Labor Relations Board, herein called the Board;acting pursuant to Section 9 (c) of the Act, and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the Regional39 N. L. R. B., No. 114.626 TENNESSEE COAL, IRON AND RAIIJROAD COMPANY627Director to conduct it and to provide for an appropriate hearing upondue notice.On November 24, 1941, the Regional Director issued anotice of hearing, and on November 25, 1941, an amended notice ofhearing, copies of which were duly 'served upon the Company, theBrotherhood, and also upon the following labor organizations claimingto represent employees directly affected by the investigation: SteelWorkers Organizing Committee, herein called the S. W. O.- C.; andUnited Association of Iron, Steel & Mine Workers, herein called theUnited.Pursuant to notice, a hearing was held on December 1, 1941,at Birmingham, Alabama, before Alexander E. Wilson, Jr., the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany, the Brotherhood, and the United were represented by counsel orby duly authorized representatives and participated in the hearing.'Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.The Company filed a brief which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Tennessee Coal, Iron and Railroad Company is a Tennesseecorporation engaged in the manufacture, sale, and distribution of iron,steel, and steel products.The Company is a subsidiary of the UnitedStates Steel Corporation.Its principal office is located in Birming-ham, Alabama, and it maintains sales offices in the principal cities ofthe United States. In connection with its business it operates coal,ore, and limestone mines and a dolomite quarry in the Birmingham,Alabama, area and maintains a steel Manufacturing Division consist-ing of six plants.During the year 1940, a negligible percentage ofthe raw materials used by the Manufacturing Division, consistingprincipally of iron ore, scrap, alloys, coal, and limestone, was receivedfrom sources outside the State of Alabama.During the same year,78.79 percent of the finished products manufactured and fabricatedby the Company were shipped to points outside the State of Alabama'.The Company employs a total of approximately 30,000 persons; theManufacturing Division employs approximately 17,200.'The S. W. 0. C didnot appear. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDBrotherhood of Locomotive Firemen and Enginemen is a labororganization admitting to membership employees of the Company.SteelWorkers Organizing Committee is a labor organizationaffiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.United Association of Iron, Steel & Mine Workers is an unaffiliatedlabor organization admitting tomembership employees of theCompany.III.THE APPROPRIATE UNIT-The Brotherhood contends that the engineers, firemen, and hostlersemployed in the Open Hearth Department of the Ensley Works ofthe Company constitute an appropriate unit.The Compal y andthe United contend that the appropriate unit is industrial and division-wide, and that the unit proposed by the Brotherhood is not appro-priate.The United did not request an election within the unit whichit alleges to be appropriate.'The Ensley Works is one of six steel manufacturing, steel fabri-cation, power, and byproduct coke plants, located on adjacent land,and operated as one management unit known as the ManufacturingDivision of the Company.'All the steel, power, and coke used bythe six plants is produced by the Ensley Works and the FairfieldSteelWorks.The other four plants are fabrication mills.4TheOpen Hearth is one of a number of departments of the Ensley Works.5The entireWorks employs 4,200 persons; the Open Hearth, 550.Of the 550, approximately 36 are engineers, 12 are firemen, and 4are hostlers.The engineers, firemen, and hostlers operate locomotives whichtransport molten metal, bring up charges for the open hearth, andcarry out slag.Their work is confined entirely within the OpenHearth Department.Most of the locomotives appear to be special-ized types.Some are standard, some narrow gauge.Their operationcalls for particular training on the part of the crew, the prime factors2The Regional Director reported that the Brotherhood submitted a "certified list of its members "Thelist contained 40 names, 36 of which appeared on the Company's July 12, 1941, pay roll.The testimonyindicates that there are 52 employees in the unit which the Brotherhood alleges to be appropriateTheUnited submitted no evidence of membership, but has a contract with the Company in which it is recog-nized as collective bargaining representative for its members within the following unit All employees ofthe Company's steel manufacturing and byproduct coke plants, excluding foremen, assistant foremen, orsupervisors in charge of any classes of labor, watchmen, guards, clerical,or salaried employeesThis agree-ment has no definite expiration date3The division consists of the following plants the Ensley Works, the Fairfield Steel Works,the FairfieldWire Works,the Fairfield Sheet Mill, the Fairfield Tin Mill, and the Bessemer Rolling Mills.4About 17 percent of the capacity of the Ensley Works is devoted to fabrication;the remainder to steeland power productionA small amount of the power used by the Manufacturing Division is supplied by apublic utility$The plant comprises the following departments:Blast Furnaces,Open Hearth,Mills,Shell Department,Brass-Iron Foundry, Yard,and various auxiliary and maintenance units T'ENNESSE-E COAL, IRON,_ AND RAILROAD COMPANY,629being timing, speed, and knowledge of Open Hearth operations.Close coordination with the other employees in the department isnecessary.Firemen are drawn from the Open Hearth labor gang asneeded.The engineers, firemen, and hostlers are under the samesupervision as the remainder of the Open Hearth employees.Pay,seniority, and working conditions are uniform throughout the OpenHearth Department and the Manufacturing Division.An incentiveplan providing bonuses is department-wide and is based on the pro-ductive output of the whole group.Interplant transportation, and plant-mine hauling 6 are handled bya separate group of railway employees operating standard types oflocomotives over standard gauge tracks.?This interplant road isknown as the Transportation Department of the Company. It is adistinctmanagement unit from the steel plants, and has its ownoperating set-up, pay rates, seniority rules, and working conditions.The Company has a similar contract with the S. W. O. C.In the Manufacturing Division, the Company has by contractrecognized the United and the S. W. O. C. as collective bargainingrepresentatives of their members on an industrial and division-widebasis since 1937.Up to February 1941, no labor organizations appearto have sought to represent employees of the Company in the Manu-facturing Division on any other basis.' In the Transportation De-partment the Company has by contract recognized the S. W. O. C. ascollective bargaining representative of its members in the shops andon the roadway, the Brotherhood for its membership among firemenand enginemen, and the Federal Shop Crafts,' for its members amongshopmen in the department. It has also recognized the SwitchmensUnion for its members in that department, but without contract.The engineers, firemen, and hostlers in the Open Hearth Depart-ment are an essential part of the production force.Their employ-ment is more closely associated to the production of steel than torailway transportation.In view of the integrated nature of steeloperations, the close relationship between the plants in the division,the interdependence of the various component groups of employees ofthe Open Hearth Department, the industrial and division-wide historyof collective bargaining within the Company, and- the history ofbargaining in the steel industry generally, we are of the opinion thatthe engineers, firemen, and hostlers in the Open Hearth Department6The Companymines are operated separately from the Manufacturing DivisionSeeMatterof TennesseeCoal, Iron and Railroad Companyand LocalB287,International Brotherhood of ElectricalWorkers, 39 N L.R B. 617,(Case No R-3190)7Some interplant transportation is carried by the Birmingham & Southern Railway8SeeMatter of Tennessee Coal, Iron and Railroad CompanyandLocal B887,International Brotherhood ofElectricalWorkers,footnote 6,supra.6Not further identified 630DECISIONS OF NATIONALLABOR RELATIONS BOARDof the Ensley Works do not constitute an appropriate bargainingunit.'°IV. THE QUESTION CONCERNING REPRESENTATIONSince, as pointed out in Section III above, the bargaining unitsought to be established by the petition is inappropriate for the pur-poses of collective bargaining, we find that no question has beenraised concerning the representation of employees in an appropriatebargaining unit.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSION OF LAWNo question concerning the representation of employees of Ten-nessee Coal, Iron and Railroad Company, Open Hearth Departmentof. the Ensley Works, Birmingham, Alabama, has arisen in a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the above findings of fact and conclusion of law,the National Labor Relations Board hereby orders that the petitionfor investigation and certification of representatives filed by Brother-hood of, Locomotive Firemen and Enginemen be, and it hereby is,dismissed.MR. WM. M. LEISERSON took no part in the consideration of theabove Decision and Order.10Matter of Wheeling Steel Corporation,Steubenville,Ohio, andOrder of Railway Conductors of America,8 N L R B. 102, Cf.MatterofSloss-SheffieldSteel &Iron CompanyandBrotherhood of RailroadTrainmen,et al ,14 N'L R. B. 186,Matter ofGreat Lakes Steel CorporationandBrotherhood of Railroad Trainmen, etal , 14 N. L.R. B 197, seeMatter of Tennessee Coal, Iron and Railroad CompanyandLocalB887,Interna-tional Brotherhood of Electrical Workers, supra,Matter ofThe National Tube Company, Subsidiaryof UnitedStatesSteelCorporation,andLocal 1640, International Longshoremen'sAssociation(A F of L.)33 N. L. R B1248,Matter ofCarnegie-Illinois Steel Corporation,Engineering Division Naval Ordnance Plant,andLocalUnion466 I BE W 34 N L R B,40,Matter ofInland Steel CompanyandInternationalAssociationofMachinists,Local1226, affiliatedwith the AF of L., et at34 N L R. B 1294